Citation Nr: 0736644	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis of the knees.  

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970 and from January 1971 to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.

The claims of entitlement to service connection for right ear 
hearing loss and rheumatoid arthritis on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1988 rating decision denied service 
connection for right ear hearing loss on the basis that the 
veteran had right ear hearing loss disability that preexisted 
but was not aggravated during service.

2.  Additional evidence received since the March 1988 rating 
decision relates to an unestablished fact necessary to 
substantiate the right ear hearing loss claim and raises a 
reasonable possibility of substantiating the claim.

3.  An unappealed March 1988 rating decision denied service 
connection for rheumatoid arthritis on the basis that the 
veteran did not have a current diagnosis of rheumatoid 
arthritis.  
4.  Additional evidence received since the March 1988 rating 
decision relates to an unestablished fact necessary to 
substantiate the rheumatoid arthritis claim and raises a 
reasonable possibility of substantiating the claim.

5.  The record is negative for any evidence of currently 
manifested left ear hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385.

6.  The record is negative for complaints or a diagnosis of 
tinnitus made during service and contains no post-service 
clinical diagnosis of tinnitus.

7.  The veteran had no active service in the Republic of 
Vietnam or in the waters offshore Vietnam.

8.  The veteran did not have a diagnosis of diabetes mellitus 
during active service or within one year thereafter.

9.  No credible evidence connects currently manifested 
diabetes mellitus, initially diagnosed in 1998, with the 
veteran's active military service or exposure to Agent Orange 
claimed to have been sustained therein.


CONCLUSIONS OF LAW

1.  The March 1988 RO decision denying the claim for service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the March 1988 RO decision is new 
and material and the claim of service connection for right 
ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007).

3.  The March 1988 RO decision denying the claim for service 
connection for rheumatoid arthritis of the knees is final.  
38 U.S.C.A. § 7105(c) (West 2002).

4.  Evidence received since the March 1988 RO decision is new 
and material and the claim of service connection for 
rheumatoid arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007).

5.  Left ear hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

6.  Tinnitus was not incurred in military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

7.  Diabetes mellitus, Type II, was not incurred in military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and her representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

        A.  Duty to Notify

After a review of the claims folder, the Board is satisfied 
that the veteran was provided proper VCAA notice.  A July 
2004 letter informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought for his claims.  This letter also advised him of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the letter essentially notified the veteran of the 
need to submit any pertinent evidence in his possession.  The 
Board observes that this letter was sent to the veteran prior 
to the December 2004 and January 2005 rating decisions.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Specifically with respect to the new and material claims, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  Such notice was 
provided in the July 2004 duty to assist letter.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  No such notice was provided 
in this case; however, the matter is moot and non-prejudicial 
inasmuch as none of the service claims at issue herein have 
been granted on the merits at this point.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

        B.  Duty to Assist

        VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as VA private 
treatment records dated since the veteran's discharge from 
service in 1987.  Several VA examinations have been furnished 
for the veteran between 2004 and 2006.  In correspondence 
signed by the veteran in April 2006, he indicated that he had 
no additional evidence to submit in support of his claim.  
See generally Medrano v. Nicholson, 21 Vet. App. 165 (2007).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.
Factual Background

The veteran's DD 214 Form shows that he served for nearly 7 
years as a maintenance scheduling technician and served 
another 12 years as a jet engine technician.  Although the 
veteran's awards and decorations include a Republic of 
Vietnam Gallantry Cross with device, there is no indication 
in the service medical or personnel records or on the DD 214 
form that the veteran served in Vietnam.  The veteran 
reported having overseas service in Okinawa from 1971 to 
1974.  

Service medical records for the veteran's first period of 
enlistment from November 1966 to November 1970 show that 
clinical evaluation of the lower extremities was normal 
according to the September 1966 enlistment examination.  On 
audiological evaluation pure tone thresholds, in decibels, 
were as follows (Service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standard Association (ASA) units to International Standard 
Organization (ISO) units as was done here):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
XX
15
LEFT
25
20
20
XX
15

A November 1966 audiogram clearly reflects the presence of 
right ear hearing deficit.  Records show that the veteran was 
seen for complaints of a right knee injury in March 1969.  X-
ray films taken of the knees in April 1969 were negative.  
The veteran was put on a temporary profile due to swelling of 
the knees in April 1969.  Early rheumatoid arthritis of the 
knees was diagnosed in May 1969.  An entry dated in June 1969 
reflects that the veteran was hospitalized and that the knees 
became asymptomatic on aspirin; a diagnosis of acute 
arthritis of both knees, resolved, was made.  

The separation report of September 1970 revealed that 
clinical evaluation of the ears and lower extremities was 
normal.  On audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
40
15
LEFT
10
10
5
5
5

Mild right ear high frequency hearing loss was diagnosed.  
Inactive arthritis of the knees and ankles was also noted.  

Records from the veteran's second period of service reflect 
that the veteran was put on a profile in June 1977 for 
unilateral sensorineural hearing loss of the right ear.  An 
entry dated in July 1984 indicates that neurosensory hearing 
loss of the right ear was initially noted on enlistment in 
1966.  The veteran was treated for left knee arthritis in May 
1985.  The November 1987 separation examination revealed that 
clinical evaluation of the lower extremities was normal.  On 
the audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
45
35
15
LEFT
0
0
0
0
0

Arthritis in both knees treated in 1968, and right ear 
hearing loss were noted by the examiner.  

The veteran underwent a VA examination in February 1988, at 
which time his complaints included rheumatoid arthritis in 
both knees, onset May 1968; and hearing loss of the right 
ear, onset - April 1977.  There was no evidence of rheumatoid 
arthritis of the knees at that time; however, the examiner 
noted that the veteran was on non-steroidal anti-
inflammatories and that the diagnosis of rheumatoid arthritis 
could not be entirely ruled out.  

On the authorized audiological evaluation conducted in 
February 1988, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
30
15
LEFT
0
0
0
0
0

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.  
Normal left ear hearing and mild high frequency sensorineural 
hearing loss in the right ear were diagnosed.

In a March 1988 rating action, service connection for 
rheumatoid arthritis and for right ear hearing loss were 
denied.  The veteran was advised of that decision in March 
1988 and did not appeal it.

The record contains a June 1988 VA examination report which 
shows that the veteran complained of arthritis in both knees, 
occurring from 1968 to 1970, and hearing loss of the right 
ear, occurring from 1977 to 1986.  Neither condition was 
clinically evaluated at that time.

In July 2004 the veteran filed service connection claims for 
conditions including rheumatoid arthritis, hearing loss and 
diabetes.

Private medical records show that the veteran sustained a 
left knee injury in April 2002.  An MRI revealed some 
degeneration without meniscal tear.  A private medical 
statement of Dr. F. dated in May 2002 indicated that the 
veteran had "a resolved acute injury to the left knee 
strain", but also had a pre-existing arthritic condition, 
unrelated to the April 2002 injury.

A VA audio examination was conducted in November 2004.  The 
veteran reported that in 1978, hearing loss in the right ear 
was identified.  The veteran denied having symptoms of middle 
ear problems, dizziness or tinnitus.  On the authorized 
audiological evaluation conducted, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
60
40
LEFT
10
15
10
20
30

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 51 in the right 
ear and 19 in the left ear.  Speech audiometry revealed 
speech recognition ability of 64 percent in the right ear and 
of 100 percent in the left ear.  The examiner opined that 
this was not noise induced hearing loss, as the configuration 
was not compatible with noise induced hearing loss.  

The VA audio examiner provided an addendum in November 2004, 
following review of the claims folder.  The examiner noted 
that all hearing tests done between 1966 and 1987 revealed 
normal left ear hearing.  It was noted that the induction 
test of 1966 revealed mild hearing loss of the right ear at 
1,000 and 2,000 hertz and that the separation test of 1987 
revealed mild to moderately severe hearing loss at 1,000 to 
3,000 hertz in the right ear.  The examiner also noted that a 
1977 record indicated that hearing loss might be congenital 
in nature.  The examiner concluded that the veteran had 
hearing loss in the right ear on enlistment which developed 
slightly over time and was not consistent with noise induced 
hearing loss.  The examiner therefore opined that it was less 
likely than not that the current threshold values in the 
right ear were secondary to acoustic trauma in service, and 
noted that the veteran had no left ear hearing loss.  The 
examiner added that the veteran denied having symptoms of 
tinnitus.  

Private medical records were received in December 2004 which 
revealed that rheumatoid arthritis was diagnosed in August 
2004 and the veteran was receiving steroid shots for the 
knees bilaterally.  A diagnosis of right knee arthritis is 
shown in a November 2004 record.  

In March 2005, a private medical record was received showing 
that an assessment of new onset diabetes mellitus was made.  
It was noted that the veteran had a history of diabetes in 
his family.

A VA diabetes mellitus examination was conducted in April 
2005.  The veteran reported that diabetes was initially 
diagnosed in 1998.  An impression of diabetes type II with 
associated coronary artery disease, neuropathy, nephropathy, 
gastroparesis and sexual dysfunction was made.

Private medical records dated in 2005 and 2006 show that the 
veteran continued to be treated for diabetes.  

Private medical records of Dr. T. dated in 2005 show that the 
veteran was seen in April 2005 for knee problems.  The 
veteran reported that he had rheumatoid arthritis is his 
20's, with his knees aspirated in 1968.  X-ray films revealed 
mild degenerative changes on the right and moderate changes 
on the left.  Rheumatoid arthritis of the knees with 
secondary degenerative changes was diagnosed.

Lay statements from the veteran's wife and mother in law 
reveal that the veteran had long-standing hearing loss and 
arthritis dating to his period of service.  The veteran's 
wife also asserted that while the veteran was stationed in 
Okinawa, he was exposed to Agent Orange as a result of 
working on planes that came from military bases in Vietnam.

A VA examination of the joints was conducted in May 2006 and 
the claims folder and records were reviewed.  The examiner 
noted that the veteran was treated during service in June 
1969 for bilateral knee swelling.  X-ray films revealed 
degenerative arthritis of both knees, and this was diagnosed.  
The examiner opined that since the veteran had normal knee X-
rays during the first post-service year, the veteran's 
current condition of the knees was not related to complaints 
in service.


Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for conditions including organic diseases 
of the nervous system, including hearing loss and tinnitus; 
diabetes mellitus and arthritis, may additionally be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claims 
at issue in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In this case, both the claims of right ear hearing loss and 
rheumatoid arthritis were denied in a March 1988 rating 
decision.  The veteran was advised of that rating decision 
and did not appeal it.  He filed to reopen these claims in 
July 2004.

        A.  New and Material - Right Ear Hearing Loss

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence before the RO at the time of the final rating 
decision of March 1988 consisted of service medical records 
showing that right ear hearing deficit was shown in 1966 when 
the veteran enlisted in service, which continued to be shown 
until his discharge in 1987.  Also of record was a 1988 VA 
audiological evaluation which continued to show right ear 
hearing loss.   

The additional items of evidence received since the RO's 
March 1988 decision include a VA examination report of 
November 2004.  Therein, the examiner concluded that the 
veteran had hearing loss in the right ear on enlistment which 
developed slightly over time, but which was not consistent 
with noise induced hearing loss.  The examiner therefore 
opined that it was less likely than not that the current 
threshold values in the right ear were secondary to acoustic 
trauma in service.

Upon review of this additional evidence, at least some of it 
is new and material to the claim of service connection for 
hearing loss.  In particular, the statement of the VA 
examiner to the effect that that the hearing loss of the 
right ear noted on enlistment had progressed over time.  The 
critical inquiry in this case is whether aggravation has been 
shown, with or without regard to acoustic trauma in service.  

This additional evidence, received since the RO's 1988 
decision, is new in that it was not previously of record and 
considered by the RO in 1988.  It is also material because it 
raises a reasonable possibility of substantiating the claim.  
That is to say, the statement from the VA examiner supports 
the veteran's contention that his hearing loss may have been 
aggravated by military service.  

This additional evidence is neither cumulative nor redundant 
of the evidence already on file and, as such, it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156(a).  Accordingly, the claim for right ear hearing loss 
is reopened.  The Board notes that the claim requires 
additional evidentiary development and as such, the claim of 
entitlement to service connection for right ear hearing loss 
on the merits is addressed is the REMAND portion of this 
document.  

	B.  New and Material - Rheumatoid Arthritis

The evidence before the RO at the time of the final rating 
decision of March 1988 consisted of service medical records 
showing that the veteran had been treated for rheumatoid 
arthritis, in 1969, during the veteran's first period of 
service.  When examined by VA in June 1988, within the first 
post-service year, the veteran complained of knee problems.  
However, rheumatoid arthritis was not diagnosed as the 
veteran was taking anti-inflammatory medication.  However, 
the VA examiner commented that this diagnosis could not be 
ruled out.  

The additional items of evidence received since the RO's 
March 1988 decision include private medical records of Dr. T. 
dated in 2005 which show that the veteran was seen in April 
2005 for knee problems.  The veteran reported that he had 
rheumatoid arthritis is his 20's, with his knees aspirated in 
1968.  X-ray films revealed mild degenerative changes on the 
right and moderate changes on the left.  Rheumatoid arthritis 
of the knees with secondary degenerative changes was 
diagnosed at that time.

Upon review of this additional evidence, the Board believes 
that it is new and material to the claim of service 
connection for rheumatoid arthritis.  In particular, the 
evidence of record now contains evidence of rheumatoid 
arthritis diagnosed during service in 1969, as well as a 
current diagnosis of rheumatoid arthritis.  

This additional evidence, received since the RO's 1988 
decision, is new in that it was not previously of record and 
considered by the RO in 1988.  It is also material because it 
raises a reasonable possibility of substantiating the claim.  
That is to say, the private medical evidence from Dr. T., at 
a minimum, warrants further inquiry as to whether an 
etiological relationship exists between currently diagnosed 
rheumatoid arthritis and rheumatoid arthritis diagnosed years 
ago during service.  

This additional evidence is neither cumulative nor redundant 
of the evidence already on file and, as such, it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156(a).  Accordingly, the claim for rheumatoid arthritis is 
reopened.  The Board notes that the claim requires additional 
evidentiary development and as such, the claim of entitlement 
to service connection for rheumatoid arthritis on the merits 
is addressed is the REMAND portion of this document.  

        C.  Service Connection - Left Ear Hearing Loss

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385. "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.

With respect to the veteran's claimed left ear hearing loss, 
no evidence of record dated between the veteran's discharge 
from service in 1987 and the present time shows that the 
veteran's auditory threshold for the left ear in any of the 
frequencies at 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater.  Nor has it been shown that auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater.  
Finally, the veteran's speech recognition score of the left 
ear have not been reported as less than 94 percent.  Speech 
recognition of the left ear was evaluated as 94 percent at 
the lowest point according to a March 1988 VA examination 
report.  When most recently evaluated by VA in November 2004, 
left ear speech recognition was 100 percent.  The Board has 
reviewed all of the complete audiological test results on 
file; however, the veteran's current level of left ear 
hearing is not considered disabling for VA purposes.  Under 
38 C.F.R. § 3.385, the veteran does not demonstrate a level 
of left ear hearing loss that is disabling, and the Board 
cannot grant service connection for such disorder.

Since the medical evidence fails to establish that the 
veteran has impaired hearing of the left ear for VA purposes 
under 38 C.F.R. § 3.385, essentially there is no currently 
diagnosed disability.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Accordingly, service connection for left ear 
hearing loss is not warranted.  

        D.  Service Connection - Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  The Board notes that basic entitlement to service 
connection, like payment of VA compensation, is limited to 
cases where there is a current disability which is the result 
of a disease or injury, including an injurious event, 
incurred in active service.  See 38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.159.  In summary, in order to be 
considered for service connection, a claimant must first have 
a disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); see also Degmetich, 104 F. 3d at 1332.  

In this case, the evidence clearly reflects that the service 
medical records are entirely negative for any complaints, 
treatment or diagnosis of tinnitus.  Similarly, the record is 
also entirely negative for any post-service clinical evidence 
which documents any complaints, treatment or diagnosis of 
tinnitus.  In fact when examined by VA in 2004, the veteran 
denied having symptoms of tinnitus.  Moreover, the veteran 
himself has not identified any evidence which establishes 
that he has a diagnosis of currently claimed tinnitus, nor 
has he even specifically contended that he, even 
occasionally, suffers from symptoms of tinnitus.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
veteran does not currently have a current diagnosis of 
tinnitus, service connection for that disability is not 
warranted.  For the reasons set forth herein, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for tinnitus.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

        E.  Service Connection - Diabetes Mellitus

The veteran claims that he currently has diabetes mellitus 
(or type 2 diabetes) resulting from exposure to herbicides 
during his active service, so that he is entitled to service 
connection for his diabetes.  Although there are two 
evidentiary methods of establishing service connection 
available to the veteran, the evidence in the record does not 
satisfy the requirements for either method.

There is no evidence of record, nor does the veteran contend 
that he ever served in Vietnam.  Instead, it is maintained 
that while serving in Okinawa, he was exposed to Agent Orange 
as a result of working on planes that came from military 
bases in Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection for diabetes mellitus, the evidence must establish 
these three requirements: (1) the existence of a current 
disability of diabetes mellitus; (2) the disease of diabetes 
mellitus was incurred during active military service; and (3) 
a relationship exists between the current diabetes mellitus 
disability and the veteran's service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) (a determination of service 
connection requires a finding of the existence of a current 
disability and a determination of the relationship between 
that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.

For a veteran who served in the Republic of Vietnam during 
certain dates, special evidentiary rules exist to establish 
that specifically-identified diseases, including type 2 
diabetes, were incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As relevant here, if the 
requirements are met, the law presumes that the veteran was 
exposed to herbicides during active service and that his 
diabetes mellitus is connected to that inservice herbicide 
exposure, even if there is no inservice evidence of diabetes 
mellitus.  38 U.S.C.A. § 1116(b); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  To qualify for these special 
presumption rules, the evidence must show: (1) that the 
veteran served on active duty in the Republic of Vietnam 
between January 9, 1962, and May 7, 1965; and (2) that the 
claimed disease (type 2 diabetes) was manifest to a 10 
percent degree at any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The Court further held that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the receipt of a Vietnam Service Medal (VSM), 
without any additional proof required that a veteran who 
served in waters offshore actually set foot on land in the 
Republic of Vietnam.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006).  

The record fails to establish the first of these 
requirements.  The veteran's DD214 form, as well as service 
and personnel records contain no evidence of service in the 
Republic of Vietnam.  In fact, the veteran has not even 
contended that he ever served in Vietnam.  Since the special 
presumption rules for service connection are available only 
to those who served in the Republic of Vietnam and the 
veteran did not serve there, the veteran cannot establish 
service connection using that evidentiary method.  The Haas 
case is also irrelevant to the veteran's assertions as to 
Agent Orange exposure, inasmuch as there is no indication 
that the veteran received a Vietnam Service Medal or served 
in waters offshore of the Republic of Vietnam.

Nonetheless, the general rules governing service connection 
can still be used to establish the veteran's claim.  38 
C.F.R. §§ 3.303(a) (service connection means that the facts, 
shown by evidence, establish that a particular disease 
resulting in disability was incurred coincident with service 
in the Armed Forces); 3.303(d) (presumptive provisions are 
not intended to limit service connection so that when they do 
not establish service connection, direct service connection 
may establish a claim when the evidence warrants it).  The 
veteran's service medical records contain no evidence of 
diabetes mellitus during service.  

The veteran is not limited to inservice evidence.  When a 
disease is diagnosed after service, service connection may be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If diabetes mellitus is 
manifest to a degree of 10 percent within the initial post-
service year, it may be presumed incurred during service on 
that basis.  38 U.S.C.A. §§ 1101(3), 1112; 38 C.F.R. §§ 
3.307, 3.309(a) (2007).  In this case, the aforementioned 
presumptive provisions do not provide a basis for granting 
service connection, as evidence reflect that diabetes was not 
diagnosed until 1998, about a decade after the veteran's 
discharge from service.

Even if the evidence relied on by the veteran established 
that he had been exposed to some herbicides during active 
service, there is no medical evidence that the veteran's 
claimed diabetes mellitus was caused by exposure to 
herbicides.  Since, as discussed above, the veteran cannot 
rely on the presumption provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e), the record must 
contain medical evidence that the veteran's claimed current 
diabetes mellitus is related to an inservice injury, disease 
or event.  

The veteran underwent a VA diabetes mellitus examination in 
April 2005.  At that time an impression of diabetes type II 
with associated coronary artery disease, neuropathy, 
nephropathy, gastroparesis and sexual dysfunction was made.  
Diabetes was in no way etiologically related to service.  The 
record contains no competent medical evidence or opinion to 
the contrary.  Nor is the veteran's belief that his diabetes 
is related to his inservice exposure to herbicides competent 
evidence of the etiology of his disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  

It is neither contended nor shown that diabetes was present 
during the veteran's active military service or during the 
initial post-service year.  And, although it is clear that 
diabetes is currently manifested and has been diagnosed for 
about a decade, there are no medical opinions that link the 
claimed diabetes to the veteran's active military service, 
whether on the basis of the claimed exposure to Agent Orange 
or on any other basis.

Moreover, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of diabetes 
mellitus.  In fact, the veteran did not receive treatment for 
diabetes mellitus for many years following his separation 
from service.  The Board finds this gap in time significant, 
and it weighs against the existence of a link between the 
veteran's diabetes mellitus and his military service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).   

When there is an approximate balance of evidence for and 
against a claim, the benefit of the doubt is to be given to 
the veteran.  38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  
Here, the evidence in favor of the claim does not actually 
support the veteran's contentions.  Since the veteran's 
military records do not indicate service in or near the 
Republic of Vietnam, exposure to herbicides, or inservice 
incurrence of diabetes mellitus (including on the basis of 
the chronic disease presumption of 38 C.F.R. § 3.309(a)), and 
since there is no credible causation evidence whatsoever, the 
evidence against the claim far outweighs the evidence in its 
favor and the benefit of the doubt doctrine is not applicable 
here. Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  The appeal as to this claim 
must therefore be denied.
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for rheumatoid arthritis is 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for claimed left ear 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

Since the Board has reopened the service connection claims 
for right ear hearing loss and rheumatoid arthritis, these 
claims must be readjudicated on the underlying merits.  But 
before that, additional evidentiary development as to these 
claims is required.  The law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

With respect to the right ear hearing loss claim, the 
veteran's service medical records include a 1966 report of 
his military entrance medical examination, which clinically 
reflects right ear hearing deficit.  Therefore, the 
presumption of soundness does not apply in this case to right 
ear hearing loss because it was noted on the entrance 
examination.  Nevertheless, a VA opinion is needed addressing 
whether hearing loss of the right ear permanently worsened 
during or as a result of the veteran's period of active duty.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Throughout the remainder of the veteran's service, extending 
until December 1987, right ear hearing loss continued to be 
shown.  The most recent VA examination of record dated in 
November 2004 noted that mild right ear hearing loss was 
shown on induction in 1966 and that the discharge examination 
of 1987 showed mild to moderately severe hearing loss.  The 
VA examiner described this as a slight development over time 
and reasoned that since the pattern was not consistent with 
noise induced hearing loss, it was less likely than not that 
right ear hearing loss was secondary to acoustic trauma in 
service.  

However, the Board is concerned that this VA opinion did not 
actually address the critical inquiry as to this claim.  To 
this point, the Board is still unable to determine whether 
the findings concerning the right ear hearing loss noted in 
service and chronically thereafter establish the veteran had 
a pre-existing hearing loss in this ear which was aggravated 
by his military service, including but not exclusively 
attributable to acoustic trauma.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.306 (2007).  Clear 
and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than clear and unmistakable evidence).  It 
is an "onerous" evidentiary standard, requiring that the 
no-aggravation result be "undebatable".  Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. 
at 263 (Nebeker, C.J., concurring in part and dissenting in 
part).  Concerning clear and unmistakable evidence that the 
disease or injury was not aggravated by service, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153; see Wagner v. Principi, 370 
F.3d 1089, 1094-1096 (Fed.Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease 
or injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a).

Although the November 2004 VA examiner commented on the cause 
of the veteran's bilateral hearing loss (insofar as 
concluding it was not likely attributable to his military 
noise exposure), there was no additional comment on whether 
the hearing loss in the right ear shown when entering service 
was aggravated during service beyond its natural progression.  
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  Accordingly, 
additional development is needed concerning this.  

The Board also believes that the evidence of record 
pertaining to the claimed rheumatoid arthritis is unclear.  
In this regard, rheumatoid arthritis was diagnosed in 1969 
during active service; shortly thereafter, the condition was 
essentially described as resolved.  When examined by VA in 
1988, rheumatoid arthritis was neither diagnosed nor ruled 
out.  Private medical records dated in 2004 and 2005 reveal a 
current diagnosis of rheumatoid arthritis.  When evaluated by 
VA in 2006, a diagnosis of degenerative joint disease of both 
knees was made and X-ray films were negative for rheumatoid 
arthritis.  The examiner opined that the knee arthritis was 
not related to service, because X-ray films taken during the 
first post-service year were normal.  
The Board is having trouble reconciling how rheumatoid 
arthritis can be shown in 2004 and 2005 and not in 2006.  In 
addition, the examination of 1988, during the first post-
service year, did not definitively rule out rheumatoid 
arthritis.  Accordingly, the Board directs that another VA 
examination be provided in order to definitely establish the 
presence or absence or rheumatoid arthritis and provide an 
opinion as to the etiology and onset to any currently 
manifested type of arthritis in the knees.  

Finally, according to the Veterans Claims Assistance Act 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159 (2007); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a letter dated in 2004, the 
veteran was advised of VA's duties to notify and assist with 
regard to his claims on appeal.  However, he has not been 
provided with VCAA notice regarding the type of evidence 
necessary to establish a rating or effective date for the 
claims now on appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2007).  Accordingly, the Board concludes that this case 
must be remanded for compliance with the required notice and 
duty to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and an effective date for his 
service connection claim for right ear 
hearing loss and rheumatoid arthritis, as 
outlined by the Court in Dingess, supra.

2.  If possible, have the VA audiologist 
who examined the veteran in November 2004 
(and who indicated that it is unlikely 
his current hearing loss is attributable 
to his military noise exposure) submit an 
addendum to the report of that evaluation 
also indicating whether: a) the hearing 
loss in the veteran's right ear noted on 
his entrance examination in November 1966 
increased in severity during service.  If 
so, the examiner should also indicate 
whether this increase in severity was 
clearly and unmistakably due to the 
natural progress of the disease as 
opposed to some other factor or factors 
to include noise exposure or acoustic 
trauma in service.

*If, for whatever reason, it is not 
possible or feasible to have this same 
examiner provide further comment, then 
have someone else with similar 
qualifications provide this supplemental 
opinion.  If this potentiality arises, it 
may require first having the veteran 
reexamined.

*In any event, whoever is designated to 
provide the additional comment must 
review the relevant evidence in the 
veteran's claims file for his pertinent 
medical and other history.  This includes 
a complete copy of this remand.  The 
designate should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, and if necessary citing to 
pertinent evidence.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any arthritis that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, and X-ray 
films should be taken to determine the 
presence or absence of rheumatoid 
arthritis.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's private medical records, and to 
comment on why it might be that 
rheumatoid arthritis was diagnosed in 
2004 and 2005 and not shown in 2006.  It 
is also requested that a medical opinion 
be provided addressing whether it is at 
least as likely as not that that any 
currently diagnosed arthritis, rheumatoid 
or otherwise, is etiologically related to 
service, specifically to rheumatoid 
arthritis and knee problems treated 
therein.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


